Citation Nr: 0216309	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-05 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by chest pain.

2.  Entitlement to service connection for an ingrown toenail.

(The issue of entitlement to service connection for right 
ankle degenerative joint disease is the subject of additional 
development undertaken separately by the Board.)


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1998 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board is also undertaking additional development on the 
issue of entitlement to service connection for degenerative 
joint disease of the right ankle, pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed 
the Board will provide notice of the development as required 
by Rule of Practice 903  (67 Fed. Reg. 3009, 3105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing the appellant's response thereto, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  A disorder manifested by chest pain is not currently 
shown.

2.  Residuals of inservice ingrown toenails are not currently 
shown.


CONCLUSIONS OF LAW

1.  A disorder manifested by chest pain was not incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2002).

2.  Residuals of an ingrown toenail were not incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate a claim for service 
connection.  While the January 1998 rating action, and the 
statement of the case issued thereafter, reflected that the 
veteran's claims were denied on the basis that they were not 
well grounded, he was also furnished with notice of the 
regulations setting forth the principles relating to service 
connection, along with notice of the evidentiary material 
that was lacking.  In addition, the RO, in January 2002, 
advised him by means of a letter as to current evidentiary 
requirements, and both his and VA's obligations under the 
VCAA.  This letter advised him as to what evidence was 
necessary to establish entitlement to service connection, 
what information was needed from him by VA, and where and 
when to send the evidence.  He was specifically advised that 
he needed evidence of a current disability as shown by 
medical evidence.  VA's duty to notify has been fulfilled.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  The record shows that the RO has 
advised him that he was to notify VA of the existence of any 
pertinent private and VA medical records, and has furnished 
him with a VA examination.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

In addition, service connection connotes many factors, but 
basically it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

a.  A Disorder Manifested by Chest Pain

The veteran's service medical records do not indicate the 
presence of chest pain, or of any disorder of which chest 
pain has been considered a symptom.  The report of his 
separation medical examination, dated in October 1967, shows 
that he had been clinically evaluated as normal in all 
pertinent aspects, to include his lungs, chest, and heart and 
vascular system.  This report does not indicate any inservice 
history of chest pain, or complaints thereof.  Likewise, on a 
report of medical history prepared at that time, he 
specifically denied having, or ever having had, chest pain or 
pressure.  

The post-service medical evidence similarly does not 
demonstrate the presence of chest pain, or of a disorder 
manifested by such pain.  While noting that the veteran, in 
October 1997, furnished a history of inservice chest pain, 
and of chest pain in "the early '80s," the report of an 
October 1997 VA examination shows that his chest was 
symmetric, with normal chest excursions, and that his lungs 
were clear to auscultation.  It also shows, with regard to 
his cardiovascular status, that there was normal sinus 
rhythm, with no murmur or thrills.  The report indicates 
diagnoses to include history of chest pain.

While the veteran has alleged treatment for chest pain at 
"the Ponce Satellite Clinic" in the early 1980s, he has 
acknowledged that the tests were negative, as were purported 
tests conducted thereafter by a "job physician."  Even if 
the Board was to assume, for the purpose of this discussion 
only, that the complaints of chest pain  allegedly made by 
the veteran in those circumstances were symptomatic of a 
medical problem, and that the veteran at that time attributed 
those chest pains to service, it must nonetheless be found 
that any such medical problem was not chronic in nature; the 
medical evidence dated thereafter, in the form of the October 
1997 VA examination, specifically shows that a disorder 
manifested by chest pain was not identified.  To the 
contrary, it clearly reflects that no such disorder was shown 
at that time.  See 38 C.F.R. § 3.303(b) (2002).  In addition, 
no medical evidence dated subsequent to October 1997 has been 
made available, or made known to VA, that demonstrates the 
presence of a disorder manifested by chest pain.

Service connection cannot be granted for a disorder that is 
not currently shown to exist.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Inasmuch as the most recent medical 
evidence does not demonstrate the presence of a current 
disorder manifested by chest pain, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a disorder 
manifested by chest pain.  His claim, therefore, fails.

b.  An Ingrown Toenail

The veteran's service medical records show that, while in 
service, he was treated for ingrown toenails on both great 
toes; an October 4, 1967 entry reflects such complaints, 
while an October 20, 1967, treatment record notes that these 
toenails were trimmed.  The report of his service separation 
medical examination, dated October 17, 1967, does not 
reference the presence of ingrown toenails.  A report of 
medical history prepared at that time in conjunction with 
service separation notes that he had been treated for ingrown 
toenails of both great toes, with no recurrence.  

The report of the October 1997 VA examination shows that the 
veteran indicated that his ingrown toenails have recurred on 
several occasions since service, purportedly requiring 
treatment from a podiatrist.  Neither this report, nor the 
report of an accompanying orthopedic examination, indicate 
that any ingrown toenails were present at that time; the 
former report shows that diagnoses included recurrent ingrown 
toenails "by history."

Even if the Board was to assume, for the purpose of this 
discussion only, that the veteran did in fact seek 
postservice treatment on several occasions for ingrown 
toenails, it remains uncontroverted that ingrown toenails 
were not demonstrated on the most recent medical evaluation; 
it must be emphasized that the report of that examination 
notes that the presence of that disability was solely "by 
history."  As discussed above, service connection for a 
disability cannot be assigned if that disability is not shown 
to be currently manifested; see Brammer, supra.  The Board 
accordingly concludes that the preponderance of the evidence 
is against the veteran's claim for service connection for an 
ingrown toenail, and that claim therefore fails.


ORDER

Service connection for a disorder manifested by chest pain is 
denied.  Service connection for an ingrown toenail is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

